Filed:   January 14, 2005

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 03-6891
                            (CA-03-303-7)


BENJAMIN HENDERSON JONES,

                                              Petitioner - Appellant,

           versus



DANIEL A. BRAXTON, Warden; RONALD J. ANGELONE,

                                              Respondents - Appellees.


                              O R D E R


     The court amends its opinion filed December 28, 2004, as

follows:

     On page 8, the third line is amended by substituting “2254”

for “2245” immediately after the word “section.”



                                          For the Court - By Direction



                                              /s/ Patricia S. Connor
                                                      Clerk
                           PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BENJAMIN HENDERSON JONES,             
              Petitioner-Appellant,
                v.
                                                 No. 03-6891
DANIEL A. BRAXTON, Warden;
RONALD J. ANGELONE,
            Respondents-Appellees.
                                      
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
               James C. Turk, Senior District Judge.
                         (CA-03-303-7)

                      Argued: October 27, 2004

                     Decided: December 28, 2004

       Before LUTTIG and SHEDD, Circuit Judges, and
     Henry E. HUDSON, United States District Judge for the
       Eastern District of Virginia, sitting by designation.



Dismissed by published opinion. Judge Luttig wrote the opinion, in
which Judge Shedd and Judge Hudson joined.


                            COUNSEL

ARGUED: Justin Sanjeeve Antonipillai, ARNOLD & PORTER,
L.L.P., Washington, D.C., for Appellant. Steven Andrew Witmer,
Assistant Attorney General, OFFICE OF THE ATTORNEY GEN-
ERAL OF VIRGINIA, Richmond, Virginia, for Appellees. ON
2                          JONES v. BRAXTON
BRIEF: Joseph A. Micallef, Holly Logue Prutz, ARNOLD & POR-
TER, L.L.P., Washington, D.C., for Appellant. Jerry W. Kilgore,
Attorney General of Virginia, Richmond, Virginia, for Appellees.


                              OPINION

LUTTIG, Circuit Judge:

   Petitioner-appellant Benjamin Henderson Jones filed a notice of
appeal from the district court’s dismissal of his section 2254 petition
as an unauthorized successive petition. Because we conclude that a
certificate of appealability is required in order to appeal from the dis-
missal of a petition as unauthorized and successive, and because
Jones has failed to make the requisite showing for a certificate of
appealability, we deny a certificate of appealability and dismiss the
appeal.

                                   I.

   Jones was convicted by a Virginia court in 1987 of the murders of
his mother and half-brother and sentenced to life imprisonment plus
twenty years. See Jones v. Angelone, 94 F.3d 900, 903-04 (4th Cir.
1996). Subsequently, he has brought three habeas actions in federal
court to challenge his Virginia confinement. His original petition,
filed in 1991, was considered on the merits and dismissed, and we
affirmed that dismissal on appeal. Id. His second petition, filed in
1999, was dismissed by the district court for failure to exhaust state
remedies, but on appeal, we determined that it was an unauthorized
successive petition and affirmed the dismissal on those grounds. See
Jones v. Deeds, 202 F.3d 259 (4th Cir. 1999) (unpublished).

   In May 2003, Jones filed his third federal habeas petition. Noting
that Jones had failed to provide any evidence of the authorization
from this court required by 28 U.S.C. § 2244, J.A. 17, the district
court filed the petition "for administrative purposes only" and dis-
missed it without prejudice as an unauthorized successive petition.
J.A. 19. Jones filed a timely notice of appeal, J.A. 23, and a pro se
brief in support of his appeal, J.A. 39-47. We requested briefing on
                           JONES v. BRAXTON                           3
the issue of whether Jones must obtain a certificate of appealability,
as provided by 28 U.S.C. § 2253, before appealing from the district
court’s dismissal of his habeas petition as successive and unautho-
rized.

                                  II.

   The question whether a certificate of appealability is required in
this case turns on the interpretation of 28 U.S.C. § 2253(c)(1) & (A),
which provides as follows:

    Unless a circuit justice or judge issues a certificate of
    appealability, an appeal may not be taken to the court of
    appeals from the final order in a habeas corpus proceeding
    in which the detention complained of arises out of process
    issued by a State court . . . .

28 U.S.C. § 2253(c)(1) & (A) (emphasis added) (internal division
omitted). Jones argues that section 2253(c)(1) does not apply in this
case, because the district court’s dismissal of his petition as an unau-
thorized successive petition was neither a "final order," nor an order
"in a habeas corpus proceeding." We are not persuaded by either
argument.

                                  A.

   First, Jones argues that the district court’s dismissal was not the
"final order" in a habeas corpus proceeding. We disagree. At oral
argument, Jones’ counsel conceded that our interpretation of "final
order" in section 2253(c)(1)(A) should be guided by the meaning of
"final decision[ ]" in 28 U.S.C. § 1291, and in particular, by this
court’s construction of that phrase in Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064 (4th Cir. 1993). In Domino
Sugar, the district court dismissed the plaintiff’s complaint without
prejudice for failure to exhaust contractual grievance and arbitration
remedies, and the plaintiff appealed. In holding that section 1291 per-
mitted that appeal, we ruled that the district court’s dismissal of a
complaint without prejudice could be treated as a final order under
section 1291 only if "the grounds for dismissal clearly indicate that
4                          JONES v. BRAXTON
no amendment in the complaint could cure the defects in the plain-
tiff’s case." Id. at 1067 (alteration and quotation marks omitted)
(quoting Coniston Corp. v. Village of Hoffman Estates, 844 F.2d 461,
463 (7th Cir. 1988)). On the particular facts, we reasoned that "the
district court [had] essentially made a final ruling that the [plaintiff]
had to proceed to arbitration before seeking judicial relief," and that
"the grounds of the dismissal made clear that no amendment could
cure the defects in the Company’s case." Id. (alterations omitted)
(quoting Coniston Corp., 844 F.2d at 463).

   In this case, the district court’s dismissal without prejudice is like-
wise a "final order" under the Domino Sugar test. As in Domino
Sugar, the district court here did not identify any defect that could
possibly be cured by mere amendment of the petition; rather, the dis-
trict court held that no such petition could proceed without prior
authorization from this court. J.A. 17. Accordingly, we conclude that
the dismissal without prejudice of Jones’ petition was a "final order"
within the meaning of section 2253(c)(1)(A).

   Jones contends that the dismissal was not a "final order" but,
instead, a "collateral order," and thus that the certificate of appeala-
bility requirement of section 2253(c)(1) should not apply. This char-
acterization is intuitively implausible; dismissing the petition for lack
of jurisdiction terminated all proceedings in the district court, so the
order was plainly not "collateral" to any pending proceedings. More
basically, however, Jones’ argument rests on a fundamental misunder-
standing of the "collateral order" doctrine. That doctrine treats certain
interlocutory orders as final for purposes of appeal, on the grounds
that such "collateral orders" present self-contained issues that are
independently ripe for immediate appellate review, despite the pen-
dency of further proceedings in the district court. See, e.g., Coopers
& Lybrand v. Livesay, 437 U.S. 463, 468 (1978) (describing a collat-
eral order as one that "must conclusively determine the disputed ques-
tion, resolve an important issue completely separate from the merits
of the action, and be effectively unreviewable on appeal from a final
judgment"); Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541,
546 (1949). In other words, "collateral orders" are final orders; they
are "final decisions" within the meaning of section 1291. See Cohen,
337 U.S. at 546 ("We hold this order appealable [under 28 U.S.C.
§ 1291] because it is a final disposition of a claimed right . . . ."
                            JONES v. BRAXTON                             5
(emphasis added)). To characterize the district court’s order in this
case as a "collateral order" — even if such a characterization were
plausible — would but confirm our conclusion that it is a "final order"
within the meaning of section 2253(c)(1).

                                    B.

   Jones contends that, even if the dismissal of his petition was a final
order, it was not an order "in a habeas corpus proceeding" under sec-
tion 2253(c)(1)(A). He points out that the Supreme Court has held
that a habeas corpus case is not "pending" until a habeas corpus appli-
cation is filed: "a case does not become ‘pending’ until an actual
application for habeas corpus relief is filed in federal court." Wood-
ford v. Garceau, 538 U.S. 202, 210 (2003). Because no successive
habeas petition could be "filed" without prior authorization from this
court under section 2244(b)(3)(A), Jones contends that his attempt to
file a successive petition failed to initiate a federal habeas case.
Therefore, he argues, the order dismissing his petition was not an
order "in a habeas corpus proceeding." In support of this conclusion,
he points out that, because the district court deemed his habeas peti-
tion to be plainly unauthorized and successive, the district court filed
his petition "for administrative purposes only," J.A. 19. He thus con-
tends that the district court did not "file" the petition in the proper,
legally effective sense of that word. See 28 U.S.C. § 2244(b)(3)(A)
("Before a second or successive application permitted by this section
is filed in the district court, the applicant shall move in the appropriate
court of appeals for an order authorizing the district court to consider
the application." (emphases added)). Rather than a "habeas corpus
proceeding," Jones argues that the attempted filing of his petition in
the district court initiated merely an unsuccessful preliminary pro-
ceeding to a "habeas corpus proceeding."

   Although Jones’ argument has some superficial appeal, we do not
believe that his distinction between administrative "filing" and legally
effective "filing" of the habeas application can bear the weight he
places on it. It seems much more natural to interpret Woodford to hold
that a habeas corpus case "does not become ‘pending’ until an actual
application for habeas corpus relief is filed in federal court" by the
petitioner, 538 U.S. at 210, regardless of whether the district court
"files" that application "for administrative purposes only." See Artuz
6                          JONES v. BRAXTON
v. Bennett, 531 U.S. 4, 8 (2000) ("A[ habeas] application is ‘filed,’
as that term is commonly understood, when it is delivered to, and
accepted by, the appropriate court officer for placement into the offi-
cial record. And an application is ‘properly filed’ when its delivery
and acceptance are in compliance with the applicable laws and rules
governing filings." (citations omitted) (emphasis in original) (identi-
fying the COA requirement of section 2253 as a precondition to
"proper filing")).

   However, we need not reach the issue of whether Woodford
includes applications filed "for administrative purposes only,"
because even if we were to adopt Jones’ distinction between abortive,
unauthorized filings and successful, authorized filings, we would still
conclude that the district court’s order was issued "in a habeas corpus
proceeding" within the meaning of section 2253(c)(1)(A). Recently,
in Reid v. Angelone, we had occasion to parse carefully the same
phrase "in a habeas corpus proceeding" in the same statutory section.
369 F.3d 363, 367-69 (4th Cir. 2004). We concluded that both the
noun "proceeding" and the adjective "habeas corpus" modifying that
noun were to be construed broadly. Following this interpretative
injunction, we conclude that, even if Jones is correct in arguing that
the attempted filing and dismissal of an unauthorized successive peti-
tion is preliminary to and separate from the habeas case-in-chief,
those actions nevertheless qualify as a distinct "habeas corpus pro-
ceeding" in their own right.

                                    i.

   In Reid, we concluded that the certificate of appealability require-
ment applied to the district court’s denial of a Rule 60(b) motion for
reconsideration of its prior order denying relief on a section 2254
petition. See Reid, 369 F.3d at 369. In particular, we held that the fil-
ing, consideration, and denial of a Rule 60(b) motion constituted a
distinct "proceeding" within the meaning of section 2253(c)(1)(A),
separate from the prior "proceeding" of consideration and denial of
the section 2254 application. Id. at 367-68. In so holding, we relied
on a broad definition of the word "proceeding" that included any uni-
fied action in the district court that terminates in a final judgment. Id.
at 368 ("The term ‘proceeding’ is indeterminate. . . . But even under
the more expansive definitions quoted above, a proceeding terminates
                           JONES v. BRAXTON                            7
with a judgment."); see also Black’s Law Dictionary 1221 (7th ed.
1999) (defining "proceeding" as "[t]he regular and orderly progres-
sion of a lawsuit, including all acts and events between the time of
commencement and the entry of judgment," and alternatively as "[a]n
act or step that is part of a larger action"); Black’s Law Dictionary
1204 (6th ed. 1990) (similar). Because both the order denying relief
to the section 2254 application in the first instance and the order
denying relief to the Rule 60(b) motion for reconsideration were final
judgments, we concluded that the larger habeas action included two
separate proceedings: "Since Rule 60(b) motions are used to chal-
lenge final judgments, a proceeding involving a Rule 60(b) motion is
necessarily separate from the proceeding giving rise to the underlying
judgment." Id. at 368; cf. United States v. Holland, 214 F.3d 523, 525
n.4 (4th Cir. 2000) (noting that "the denial of a Rule 60(b) motion is
appealable as a separate final order").

    Applying this same definition of "proceeding" to the administrative
filing and dismissal of Jones’ petition, we conclude that these actions
also constituted a "proceeding." After all, we have just concluded that
the order dismissing Jones’ petition was a "final order" within the
meaning of section 2253 — just as the order denying the motion for
reconsideration was a final order in Reid. Because the administrative
filing, consideration, and dismissal of Jones’ petition constituted a
unified series of actions terminating in a final order, under the defini-
tion we adopted in Reid, we conclude that it was a "proceeding."

                                   ii.

   We also conclude that this proceeding was a "habeas corpus" pro-
ceeding under section 2253(c)(1)(A). In Reid, we held that the consid-
eration and dismissal of the Rule 60(b) motion, though a distinct and
separate proceeding from the principal "habeas corpus" proceeding
concerning the section 2254 petition, was nevertheless a "habeas cor-
pus proceeding" in its own right. Reid, 369 F.3d at 368-69. We rea-
soned that "[a] Rule 60(b) proceeding, however distinct from the
underlying § 2254 proceeding, can never be entirely independent of
the underlying proceeding," because the character of the Rule 60(b)
proceeding is determined by the proceeding to which it is ancillary:
"after all, if not for that underlying proceeding, there would be no
judgment to give rise to a Rule 60(b) motion." Id. at 369.
8                          JONES v. BRAXTON
   If a proceeding that is ancillary and postliminary to the section
2254 proceeding is a "habeas corpus proceeding," then a proceeding
that is ancillary and preliminary to the section 2254 proceeding must
likewise be considered a "habeas corpus proceeding." Just as the Rule
60(b) motion initiates a "habeas corpus proceeding" by seeking to
reopen or revisit a proceeding on a section 2254 petition, so also does
an administratively filed section 2254 petition initiate a "habeas cor-
pus proceeding" by seeking to initiate a section 2254 proceeding.
Thus, even if we were to accept Jones’ contention that his abortive
attempt to file a successive section 2254 petition did not in fact initi-
ate a habeas case under Woodford, we would still conclude that it ini-
tiated an ancillary proceeding that constitutes a "habeas corpus
proceeding" within the meaning of section 2253(c)(1)(A).

   The Supreme Court’s discussion in Slack v. McDaniel presupposed
the conclusion we reach today. 529 U.S. 473 (2000). In that case, the
Supreme Court considered and decided an appeal from Slack’s fed-
eral habeas petition, which was dismissed as successive by the district
court. Id. at 479-80. Although Slack contended that he was exempt
from the strictures that AEDPA places on habeas appeals because his
initial petition was filed prior to AEDPA’s effective date, id. at 481,
the Supreme Court held that Slack’s appeal was subject to the certifi-
cate of appealability requirement of section 2253 because his notice
of appeal had been filed after AEDPA became effective. Id. at 482
("Because Slack sought appellate review two years after AEDPA’s
effective date, § 2253(c) governs his right to appeal . . . and so he was
required to seek a COA to obtain appellate review of the dismissal of
his habeas petition."). Accordingly, the Supreme Court presupposed
that the dismissal of a habeas petition as an impermissible successive
petition is "the final order in a habeas corpus proceeding" under sec-
tion 2253.

   In sum, we hold that an order dismissing a habeas petition without
prejudice on the grounds that it is an unauthorized successive petition
constitutes "the final order in a habeas proceeding" within the mean-
ing of 28 U.S.C. § 2253(c)(1)(A), and thus that the certificate of
appealability requirement of that section applies to any appeal from
such an order. Because the district court dismissed Jones’ petition
without prejudice as unauthorized and successive, he must obtain a
                           JONES v. BRAXTON                            9
certificate of appealability in order to appeal from the district court’s
order.

                                  III.

   Under Federal Rule of Appellate Procedure 22(b), we are required
to construe the notice of appeal that Jones filed as an application for
a certificate of appealability. See Fed. R. App. P. 22(b)(2) ("If no
express request for a certificate [of appealability] is filed, the notice
of appeal constitutes a request addressed to the judges of the court of
appeals."). Accordingly, we must decide whether Jones is entitled to
a certificate of appealability in this case.

   In Slack, the Supreme Court held that "[w]hen the district court
denies a habeas petition on procedural grounds without reaching the
prisoner’s underlying constitutional claim, a COA should issue when
the prisoner shows, at least, that . . . jurists of reason would find it
debatable whether the district court was correct in its procedural rul-
ing." Slack, 529 U.S. at 484. Here, Jones has not shown that jurists
of reason would find the district court’s procedural ruling debatable.
On the contrary, the district court’s procedural ruling appears plainly
correct, because Jones’ petition was both clearly successive and
clearly unauthorized. See J.A. 16-17. Accordingly, we deny a certifi-
cate of appealability and dismiss Jones’ appeal.

                                  IV.

    Jones raises two additional issues, which we address in turn. First,
he urges us to recharacterize his notice of appeal as a motion for pre-
filing authorization ("PFA") under section 2244(b)(3)(A), rather than
forcing him to file a separate PFA motion after the dismissal of his
appeal. Second, he requests that we adopt a policy requiring the dis-
trict courts automatically to transfer all unauthorized successive peti-
tions to the court of appeals pursuant to the authority granted them by
28 U.S.C. § 1631. We reject both of these requests.

                                   A.

  In urging that we recharacterize his notice of appeal as a PFA
motion under section 2244, Jones relies on United States v. Wines-
10                         JONES v. BRAXTON
tock, 340 F.3d 200 (4th Cir. 2003), where we addressed a prisoner’s
appeal from the district court’s order denying his motion for reconsid-
eration of its dismissal of his section 2255 petition. See Winestock,
340 F.3d at 203. We first held that Winestock’s motion for reconsid-
eration under Rule 60(b) should have been treated as a successive
application for habeas relief. Id. at 206 ("[W]e now hold that district
courts must treat Rule 60(b) motions as successive collateral review
applications when failing to do so would allow the applicant to evade
the bar against relitigation of claims presented in a prior application
or the bar against litigation of claims not presented in a prior applica-
tion."). With little independent analysis, we then "follow[ed] the lead
of our sister circuits" and construed Winestock’s notice of appeal
from the denial of the Rule 60(b) motion as a PFA motion under sec-
tion 2244(b). Id. at 208 (citing United States v. Torres, 282 F.3d
1241, 1246 (10th Cir. 2002)). Jones urges us to adopt the same
approach here.

   We decline to treat Jones’ notice of appeal as a PFA motion.
Recharacterization was uniquely appropriate on the facts of Wines-
tock, where what was being recharacterized as a PFA motion was a
notice of appeal from the denial of a Rule 60(b) motion that had itself
been recharacterized as an unauthorized successive habeas petition.
In such a case, where the original motion purported to be a Rule 60(b)
motion for reconsideration, it was inevitable that such a motion, when
recharacterized as a habeas petition, would be both "unauthorized"
and "successive." After all, it had originally been filed as a motion to
reconsider the dismissal of a prior habeas petition (ergo successive),
under Civil Rule 60(b), which includes no PFA requirement (ergo
unauthorized). So any appeal challenging the district court’s determi-
nation that such a recharacterized motion was unauthorized and suc-
cessive would have been futile. Accordingly, in the interest of
economy, it made sense in Winestock to recharacterize the notice of
appeal as a PFA motion. However, in cases not involving recharacter-
ized Rule 60(b) motions, it is not inevitable that any appeal from the
district court’s determinations on the issues of authorization and suc-
cessiveness would be futile. For example, in Slack v. McDaniel, the
Supreme Court held that the district court erred in determining that
Slack’s petition was "successive," because his original petition had
been dismissed without prejudice for failure to exhaust state remedies.
                           JONES v. BRAXTON                            11
See Slack, 529 U.S. at 478. Accordingly, the rationale supporting
recharacterization in Winestock is inapplicable here.

   Second, we are reluctant to adopt a blanket policy of extending
Winestock recharacterizations to cases that do not involve recharacter-
ized Rule 60(b) motions, because the denial of a PFA motion can
impose unforeseen prejudice on the litigant. Recently, in In re Wil-
liams, 364 F.3d 235 (4th Cir. 2004), we held that a prisoner filing a
second or successive PFA motion is estopped from raising arguments
that could have been raised in his initial PFA motion. Id. at 240.
Because the dismissal of a PFA motion can thus prejudice a defen-
dant, we should hesitate to engage in ill-considered recharacteriza-
tions, as we recognized in Williams. See id. at 241 n.4; Castro v.
United States, 124 S. Ct. 786, 794 (2003) (Scalia, J., concurring)
(arguing that recharacterization "should certainly not occur in any sit-
uation where there is a risk that the patronized litigant will be harmed
rather than assisted by the court’s intervention"). The risk of prejudice
is greatest when a petitioner-appellant has focused his briefing on
challenging the reasoning of the district court’s dismissal, instead of
detailing his grounds for pre-filing authorization of a successive peti-
tion. Accordingly, we decline to adopt a policy of automatic recharac-
terization.*

  Third, in any event we would be unwilling to recharacterize Jones’
appeal as a PFA motion on the facts of this case, because Jones’ filing
has already been given full consideration as a direct appeal. Such con-

   *We could allay the risk of prejudice to petitioners by dismissing
appeals recharacterized as PFA motions without prejudice. See Williams,
364 F.3d at 241 n.4 ("In order to avoid a potential injustice arising from
this practice, we hold that denials of ‘Winestock motions’ are without
prejudice unless the opinion or order denying the motion expressly states
otherwise."). But the principal rationale advanced for recharacterizing
Jones’ appeal (and others like it) as a PFA motion is to promote effi-
ciency by obviating the need for a subsequent filing. See Appellant’s Br.
at 12-13 (citing Nunez v. United States, 96 F.3d 990, 991 (7th Cir. 1996)
("Treating an appeal as a request for authorization will speed cases to
decision with a minimum of paperwork . . . .")). If we were to dismiss
the recharacterized PFA motion without prejudice, thus permitting and
inviting the filing of a subsequent PFA motion, we would achieve no
such gain in efficiency.
12                         JONES v. BRAXTON
sideration is not inherently futile, because some appeals from such
dismissals of petitions are indeed meritorious. See Slack, 529 U.S. at
489-90. The fiction of recharacterization would reach absurdity if we
permitted a single pro se filing to play multiple, wholly independent
roles within AEDPA’s procedural system. AEDPA simply does not
provide for a single filing to function both as an appeal from a district
court order and as a motion for pre-filing authorization. And imposing
such "double duty" on a single filing would show insufficient respect
for the boundaries of the intricate procedural scheme that Congress
created. Thus we will not recharacterize an appeal as a PFA motion
where, as here, that appeal has already been given full consideration
on direct review.

                                   B.

   For similar reasons, we decline Jones’ invitation to impose on the
district courts a blanket policy of mandatory transfer of unauthorized
successive petitions to this court for consideration as PFA motions.
Congress has explicitly granted the district courts discretion over
transfers under section 1631. See 28 U.S.C. § 1631 ("[T]he court
shall, if it is in the interest of justice, transfer such action or appeal
to any other such court in which the action or appeal could have been
brought . . . ."). For the same reasons that we refuse to bind our own
discretion over recharacterizations on appeal, we also refuse to bind
the statutory discretion of the district courts, as they consider these
petitions in the first instance, to transfer petitions to us only when it
is "in the interest of justice."

                            CONCLUSION

  For the aforementioned reasons, we hold that Jones is required to
seek a certificate of appealability to appeal from the district court’s
order in this case. Because Jones has failed to make the requisite
showing, we deny a certificate of appealability and dismiss the
appeal.

                                                            DISMISSED